DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20, 26, 27, 38, 39 are canceled.
Claims 21-25, 28-37, and 40 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 01/20/2022 (Response After Final Action).  
Information Disclosure Statement
The information disclosure statement(s) submitted: 02/11/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 11/25/2020 as modified by the amendment filed on 01/20/2022 (Response After Final Action). 
Terminal Disclaimer (DP rejection withdrawn)
The terminal disclaimer filed on 11/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,856,053 has been reviewed and has been placed in the file.
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 21-25, 28-37, and 40 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 21. (Currently Amended) A computer-implemented method comprising: providing, by a content server to a plurality of devices, a 
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. The closest prior-art teach individual claimed features, however, these cited references do not teach and the prior-art does not teach at least the following:
the first content slot positioned at a first temporal position within the media item and the second content slot positioned at a third temporal position within the media item; determining, by the content server, based on performance data corresponding to the one or more content items presented by the plurality of devices within the first content slot at the first temporal position of the media item, to adjust a position of the first content slot from the first temporal position to a second temporal position, wherein the first temporal position and the second temporal position are break points within the media item; determining, by the content server based on performance data corresponding to the additional one or more content items presented by the plurality of devices within the second content slot at the third temporal position, to maintain a position of the second content slot at the third temporal position, wherein the third temporal position is at least at a predetermined length of time from the first temporal position or the second temporal position; adjusting, by the content server, the position of the first content slot within the media item from the first temporal position to the second temporal position; and transmitting, by the content server, responsive to adjusting the position of the first content slot within the media item from the first temporal position to the second temporal position, the media item to a first client device to cause the first client device to display supplemental content within the first content slot at the second temporal position of the media item.


Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 01/20/2022, pg. 7; and 11/11/2021, pgs. 8-11), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… 
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Long et al., US 2010/0205049.  Advertisement management for live internet multimedia content.
Zigmond et al., US 2011/0047567.  Advertisement transcoding and approval.
Gadoury et al., US 2012/0166289. Real-time media stream insertion method and apparatus.
Colaco et al., US 2013/0237318. Configuring advertisements in a video segment based on a game result.
Ivy et al., US 2013/0263182. Customizing additional content provided with video advertisements.
Hadfield et al., US 2013/0305273. System and method for television advertisement audience measurement.
Mak, US 2014/0115631.  User control of ad selection for subsequent ad break of a streaming video.
Brueck et al., US 2014/0259048.  Advertisement insertion into media content for streaming.
Mak et al., US 2014/0123173 [Summary of the Invention].  
Regarding Claim 21. Moonka et al. 2011/0289531 teaches A computer-implemented method comprising: providing, by a content server, a media item for presentation to a plurality of devices, the media item including a first content slot for presenting one or more content items, the first content slot positioned at a first temporal position within the media item (Moonka et al. 2011/0289531 [0011 - determining one or more positions in the video, and adding an advertisement slot to the video at each determined position] According to one aspect, a computer-implemented method includes receiving a video, determining one or more positions in the video, and adding an advertisement slot to the video at each determined position. [0051] As described above, a video may have one or more advertisement slots. An advertisement slot is a span of time in a video that is reserved for presenting video advertisements. In some implementations, an advertisement slot is akin to the well-known commercial break within or between television programs. An advertisement slot may be located anywhere in the video, including at the beginning (before the feature content of the video), in between portions of the video, or at the end (after the feature content of the video). A video may have one or more advertisement slots. An advertisement slot may be of any non-zero length. In an exemplary implementation, the length of an advertisement slot is thirty (30) seconds. In another exemplary implementation, the length of an advertisement slot is sixty (60) seconds. Furthermore, in some implementations, the advertisement slot has a maximum length and the total running time of the one or more video advertisements placed in a particular slot may be less than or equal to the maximum length of that slot.);
determining, by the content server, based on performance data corresponding to the one or more content items presented within the first content slot at the first temporal position of the media item, to adjust a position of the first content slot from the first temporal position to a second temporal position (Moonka et al. 2011/0289531 [0087 - an ad slot position determination module 1122 for determining positions of advertisement slots in video advertisements and storing the determined positions in metadata; an ad interaction analysis module 1124 for analyzing interaction data associated with video advertisements and/or users and targeting advertisements based on the analyzing] Memory 1106 may store the following modules or sets of instructions, or subsets or supersets thereof: an operating system 1116 for performing system functions and hardware-dependent tasks; a communication module 1118 for communicating with other computers or devices through one or more computer networks such as local area networks, wide area networks, the Internet, etc.; an ad pricing and bidding module 1120 for providing tools for advertisers to bid for advertisement placements, for adjusting bids based on advertisement interaction data, and for facilitating pricing and bidding of video advertisements based on the number or quality of plays, or a combination of plays and either impressions or click-throughs; an ad slot position determination module 1122 for determining positions of advertisement slots in video advertisements and storing the determined positions in metadata; an ad interaction analysis module 1124 for analyzing interaction data associated with video advertisements and/or users and targeting advertisements based on the analyzing; an ad targeting and placement module 1126 for targeting and placements advertisements based on categories or a run-of-network model; and a video categorization module 1128 for mapping videos to categories. [0079 - Data regarding the users' interactions are gathered, and based on the interaction data, a second set of video ads are presented to the same users – interaction data interpreted as performance data corresponding to content items presented] More generally, the process of providing advertisements based on user interaction data includes presenting a first set of one or more video advertisements, gathering data regarding interactions with the first set of advertisements, and based on the interaction data, present a second set of one or more video advertisements. The first and second sets may or may not include video advertisements in common. Also, the users to which the first and second sets are presented may be the same or different. In one implementation, the first set of video ads are presented to one or more users. Data regarding the users' interactions are gathered, and based on the interaction data, a second set of video ads are presented to the same users. In another implementation, the first set of video ads are presented to a first set of one or more users. Data regarding the first set of users' interactions are gathered. Based on the interaction data with respect to the first set of users, a second set of video ads are presented to a second set of one or more users. [0063 - the user bids to have the provided advertisement placed in the particular time or slot] In some implementations, the user may request placement of an advertisement at a particular point in the video. As the user and potential advertiser is viewing a video, he may decide that he wishes to place an advertisement for display at a particular time or at a particular advertisement slot in the video. The user may select the sign-up control 310 at that particular time or slot. In one implementation, at the sign-up user interface, the user may elect to insert the provided advertisement into the particular time or advertisement slot at which the user selected the sign-up control 310 or into the advertisement slot nearest in time to when the user selected the sign-up control 310. In another implementation, the user bids to have the provided advertisement placed in the particular time or slot.);
Haberman et al. 2007/0168259 adjusting, by the content server, the position of the first content slot within the media item from the first temporal position to the second temporal position (Haberman et al. 2007/0168259 [0120] In some embodiments, the media content management application may use the web content to proactively adjust the placement of media content. In one example, in response to receiving feedback, the media content management application may determine that the location of the media content should be changed. The media content management application may place the media content into a different advertisement group, may place the media content into a different time slot, may associate the media content with a different television program, may associate the media content with a particular television program, or may associate the media content with a different targeted audience (e.g., a different demographic). The media content management application may use the web content to adjust the placement of media content prior to being broadcasted. [0124] In some embodiments, the media content management application may use the web content to reactively adjust the placement of the version of media content. In one example, in response to receiving feedback from a particular website, the media content management application may determine that the location of the media content should be changed. The media content management application may remove the media content from the broadcast lineup and place the media content into a different advertisement group, may place the media content into a different time slot, may associate the media content with a different television program, may associate the media content with a particular television program, or may associate the media content with a different targeted audience (e.g., a different demographic). The media content management application may use the web content to adjust the placement of media content after the version of media content has been broadcasted (e.g., but prior to subsequent broadcasts of the version of the media content).) 
Kilar et al. 2012/0110616 [0326] Referring now to FIG. 18B, the media program provider 110 transmits first data describing a representation of a first temporal location of an advertising break associated with a media program, as shown in block 1850. In one embodiment, this data is a webpage having data and instructions that, when executed on the user device 102, present the interface shown in FIG. 18A. In block 1852, the user device receives the first data and presents a representation of the first temporal location of the advertisement break associated with the media program. This can be performed, for example, by presenting the interface shown in FIG. 18A, with the temporal location of the advertising break shown by indicators 1814A-1814C. Next, as shown in block 1854, the user device 102 accepts a command to move the advertisement break from the first temporal location to a second temporal location in the media program, as shown in block 1854. Referring to FIG. 18C, this can be accomplished by selecting an indicator 1814 and moving it to a different location along the length of the progress bar 1806, for example, moving indicator 1814B to location 1814B'. This command indicates that the user 132 desires to move the advertisement break from a first temporal location indicated by 1814B later within the media program to a second temporal location indicated by 1814B'. In response to this command, the user device 102 transmits second data to the media program provider that describes the command to move the advertising break. For example, this data may simply identify the advertising break and indicate the desired temporal position. In block 1858, the media program provider receives the second data, and in block 1860, the data can be stored. In block 1862, the media program provider 110 transmits the media program and the advertisement(s) that are to have been played during the advertising break to the user device 102 in accordance with the second temporal location. Finally, in block 1864, the user device receives and plays the media program and the advertisement(s) during the advertising break according to the second temporal location.

Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.

No Prior-art Rejection
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682